957 A.2d 273 (2008)
INDIANA AREA SCHOOL DISTRICT, Appellant
v.
INDIANA AREA EDUCATION ASSOCIATION, Appellee.
No. 30 WAP 2007
Supreme Court of Pennsylvania.
Argued March 5, 2008.
Decided October 21, 2008.
Leslie Dawn Kitsko, William C. Andrews, Andrews & Price, Pittsburgh, for Indiana Area School Dist., appellant.
Robert J. Abraham, Pittsburgh, William K. Eckel, Johnstown, for Indiana Area Educ. Ass'n, appellee.
Lynne Lepore Wilson, PA State Educ. Ass'n (PSEA), Harrisburg, for Pennsylvania State Educ., appellee amicus curiae.
*274 BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD and McCAFFERY, JJ.

ORDER
PER CURIAM.
The appeal is dismissed as having been IMPROVIDENTLY GRANTED.